TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 2, 2014



                                       NO. 03-14-00139-CV


                                     George Alejos, Appellant

                                                  v.

   The State of Texas and VIA Metropolitan Transit Advanced Transportation District,
                                      Appellees




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
        REVERSED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on February 25, 2014 in the Bond

Appeal. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the district court’s order. Therefore, the Court reverses the district court’s

order and remands that issue to the district court for a new bond hearing. The appellees shall pay

all costs relating to this appeal, both in this Court and the court below.